IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 169 MM 2015
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
JOSE ANTONIO RIVERA-QUINONES,             :
                                          :
                   Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2015, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.